Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-67 have been canceled and Claims 68-121 are pending. 

Election/Restrictions
Applicants’ election of Group I, in the reply filed on 11/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a))
Claims 68-121 are under examination in the instant office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 69-71, 87-89, and 105-107 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims 69-71, 87-89, and 105-107 are drawn to the composition of matter statutory class.  However, the claims recite the limitation, “the dosage of GHB is reduced by less than 5% in response to the concomitant administration of DVP”; “the dosage of GHB is not reduced in response to the concomitant administration of DVP”; and “the dosage of the DVP is not reduced in response to the concomitant administration of GHB composition”. The claims thus, in addition to being directed to the composition of matter statutory class, also appears to be drawn to the process statutory class as it requires a specific action of reducing a dosage in response to the concomitant administration of DVP or GHB.
As a claim can only be directed to one statutory class, i.e., a process, machine, manufacture, OR composition of matter, the instant claims are properly rejected as being non-statutory as they are drawn to both compositions of matter and processes.  

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-71, 87-89, and 105-107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As discussed supra (see 35 U.S.C. 101 rejection), the instant claim recites compositions of matter that include an active step of using it.  Accordingly, the metes and bounds of the instant claims are unclear because it is not clear whether Applicants are claiming composition of matters or methods of using it.
As a claim can only be directed to one statutory class, i.e., a process, machine, manufacture, OR composition of matter, and the instant claims are drawn to both compositions of matter and processes, the claims are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it is not clear whether Applicants intend the claims to be interpreted as compositions of matter or methods of using it.   Appropriate correction is required. 
See MPEP 2173.05: 
    PNG
    media_image1.png
    388
    1166
    media_image1.png
    Greyscale


 For the purpose of examination, the claims are considered to be drawn to a composition of matter and the step of using it will not be given a patentable weight. Accordingly, claims 69-71, claims 87-89, and claims 105-107 are considered to be the same as claim 68, 86, and 104, respectively.
	
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 68-121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the boundaries imposed by the functional language are insufficiently defined.  All the dependent claims are included.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, independent Claims 68, 86, and 104, which recite: “wherein concomitant administration of the composition and divalproex sodium provides a substantially bioequivalent PK profile as compared to an equal dose of the composition in the absence of divalproex sodium (DVP)” (claim 68); “wherein concomitant administration of the composition and divalproex sodium (DVP) provides a Tmax bioequivalent to a Tmax of the same dosage of the composition alone” (claim 86); and “wherein concomitant administration of the composition and divalproex sodium (DVP) provides a Cmax bioequivalent to a Cmax of the same dosage of the composition alone” (claim 104), fails to clearly define the structure(s) that achieve such functional limitations claimed.  Although there are multiple ways to provide the claimed functional result/limitation, it is unclear which of those ways are encompassed.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of "oral pharmaceutical composition comprising GHB”, which may comprise a relatively undefined excipients affecting PK profile, Tmax and Cmax (e.g., any release modifying excipients or coating materials) leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what structure or element is required to meet the functional limitations (claimed PK profile, Tmax and Cmax).  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or elements are necessarily encompassed by the claims.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because there is no description of specific structural features or elements required for achieving claimed PK profile, Tmax and Cmax.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure or element that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 68-121 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0021284 (hereafter, Mégret et al., cited in IDS (23 pages) filed on 819/2021). 
Independent Claims 68, 86, and 104 are directed to an oral pharmaceutical composition comprising gamma-hydroxybutyrate (GHB) in use for the treatment of one or more symptoms of narcolepsy, which is designed to be administered only once per day. The claims further recite the following limitations: “wherein concomitant administration of the composition and divalproex sodium provides a substantially bioequivalent PK profile as compared to an equal dose of the composition in the absence of divalproex sodium (DVP)” (claim 68); “wherein concomitant administration of the composition and divalproex sodium (DVP) provides a Tmax bioequivalent to a Tmax of the same dosage of the composition alone” (claim 86); and “wherein concomitant administration of the composition and divalproex sodium (DVP) provides a Cmax bioequivalent to a Cmax of the same dosage of the composition alone” (claim 104). However, those limitations do not limit the structure of the claimed composition and thus have no patentable weight because they are only intended results when the claimed composition co-administered with DVP. Also, it is noted that the claims do not require the presence of DVP in the composition.  

 Mégret et al. teach modified release formulations of GHB having improved dissolution and pharmacokinetic properties in use for treating narcolepsy and its symptoms that allow once daily administration (abstract, [0017], [0023], and [0050]). Mégret et al. teach that the symptoms of narcolepsy include excessive daytime sleepiness (EDS), cataplexy, hypnogogic hallucination (HH), sleep paralysis (SP), and disturbed nocturnal sleep (DNS) ([0003], [0165], and [0363).
Mégret et al. further teaches that the GHB composition is administered as a once-daily 4.5 g, 6 g, 7.5 g, and 9 g dose ([0177]).
Mégret et al. specifically disclose the following finished products (p26, Tables 1c and 1d, p27, Tables 1bis-b and 1bis-c):

    PNG
    media_image2.png
    156
    322
    media_image2.png
    Greyscale
              

    PNG
    media_image3.png
    76
    328
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    261
    331
    media_image4.png
    Greyscale
 ;

    PNG
    media_image5.png
    227
    348
    media_image5.png
    Greyscale
         

    PNG
    media_image6.png
    256
    332
    media_image6.png
    Greyscale

The above compositions comprise GHB and the same excipients in the same amounts as the instant application (see the instant specification (p48, Table 1c and 1d, p49-p50, Table 1bis-a, 1bis-b, 1bis-c). 
The prior art is silent about PK profiles when compared concomitant administration of the GHB composition and divalproex sodium with administration of the composition in the absence of DVP. However, the prior art discloses the same composition as claimed, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the prior art would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results, which are inherent properties of the compositions disclosed in the prior art. 
As to claims 83-84, 101-102, and 119-120, the composition of the prior art does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Thus, it meets the limitations of the claims. Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting, 102 and 103 rejections. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
		As such, the instant claims 68-121 are anticipated by Mégret et al. 

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-121 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-89 of US patent 10,272,062.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a modified release formulation of GHB comprising immediate release and modified release portions suitable for administration only once nightly, wherein the formulation comprises 4.5 g, 6.0 g, 7.5 g, or 9.0 g of gamma-hydroxybutyrate and is effective for treating narcolepsy Type 1 or Type 2, wherein said treatment of narcolepsy comprises reducing excessive daytime sleepiness, reducing the frequency of cataplectic attacks, or a combination thereof.  
The claims of the patent are silent about PK profiles when compared concomitant administration of the composition and divalproex sodium with administration of the composition in the absence of DVP. However, the composition of the patent comprises GHB and the same excipients as the instant application, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the patent would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the patent does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
		As such, the instant claims 68-121 are anticipated by, or would have been obvious over the claims of the patent. 

Claims 68-121 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 of US patent 10,736,866.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a modified release formulation of GHB comprising immediate release and modified release portions, wherein the formulation comprises 4.5 g, 6.0 g, 7.5 g, or 9.0 g of gamma-hydroxybutyrate (see claims 25) and the formulation is designed to be orally administered once-nightly to treat cataplexy in narcolepsy or excessive daytime sleepiness (“EDS”) in narcolepsy (see claim 52).  
The claims of the patent are silent about PK profiles when compared concomitant administration of the composition and divalproex sodium with administration of the composition in the absence of DVP. However, the composition of the patent comprises GHB and the same excipients as the instant application, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the patent  would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the patent does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
		As such, the instant claims 68-121 are anticipated by the claims of the patent, or would have been obvious over the claims of the patent. 
Claims 68-121 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US patent 10,973,795.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a once-nightly modified release formulation of GHB comprising immediate release and modified release portions, wherein the formulation comprises 4.5 g, 6.0 g, 7.5 g, or 9.0 g of gamma-hydroxybutyrate and the formulation is designed to be orally administered once-nightly.  
The claims of the patent are silent about PK profiles when compared concomitant administration of the composition and divalproex sodium with administration of the composition in the absence of DVP. However, they recite the same composition as claimed, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the patent  would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the patent does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").  In addition, the instant claims are directed to a composition, thus an intended use, which is for the treatment of one or more symptoms of narcolepsy, does not have a patentable weight. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the claims of the patent teach the same once-nightly modified release formulation of GHB as the instant invention, thus it would be capable of performing the intended use as claimed.  In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is.  In addition, the instant claims are directed to a composition, thus an intended use, which is for the treatment of one or more symptoms of narcolepsy, does not have a patentable weight. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the claims of the patent teach the same once-nightly modified release formulation of GHB as the instant invention, thus it would be capable of performing the intended use as claimed.  In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is.
As such, the instant claims 68-121 are anticipated by the claims of the patent, or would have been obvious over the claims of the patent. 

 Claims 68-121 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US patent 11,052,061.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a once-nightly modified release formulation of GHB comprising immediate release and modified release portions, wherein the formulation comprises 7.5 g of gamma-hydroxybutyrate and the formulation is designed to be orally administered once-nightly.  
The claims of the patent are silent about PK profiles when compared concomitant administration of the composition and divalproex sodium with administration of the composition in the absence of DVP. However, they recite the same composition as claimed, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the patent  would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the patent does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").  In addition, the instant claims are directed to a composition, thus an intended use, which is for the treatment of one or more symptoms of narcolepsy, does not have a patentable weight. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the claims of the patent teach the same once-nightly modified release formulation of GHB as the instant invention, thus it would be capable of performing the intended use as claimed.  In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is.
As such, the instant claims 68-121 are anticipated by the claims of the patent, or would have been obvious over the claims of the patent. 

Claims 68-121 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of US patent 11,065,224.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a modified release formulation of GHB, wherein the formulation comprises 4.5 g, 6.0 g, 7.5 g, or 9.0 g of gamma-hydroxybutyrate and the formulation is designed to be orally administered once-nightly and effective to induce sleep.  
The claims of the patent are silent about PK profiles when compared concomitant administration of the composition and divalproex sodium with administration of the composition in the absence of DVP. However, they recite the same composition as claimed, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the patent  would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the patent does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
		As such, the instant claims 68-121 are anticipated by the claims of the patent, or would have been obvious over the claims of the patent. 
Claims 68-121 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of co-pending application 17/502562.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the application are directed to a modified release formulation of GHB in use for treating narcolepsy, cataplexy, or excessive daytime sleepiness comprising immediate release and modified release portions suitable for administration only once nightly, wherein the bioavailability of the once-nightly dose of gamma-hydroxybutyrate is not affected by concomitantly administering with the dose of divalproex sodium and the concomitant administration results in comparable systemic exposure to gamma-hydroxybutyrate as shown by plasma Cmax and AUG values, as compared to administering gamma-hydroxybutyrate alone.  The claims of the application recite Tmax and Cmax and AUC0-last /AUCinf , which fall within those  claimed.  Also, the claims of the application recite the same composition as claimed, thus claimed intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the application does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
		As such, the instant claims 68-121 are anticipated by the claims of the patent, or would have been obvious over the claims of the patent. 

Claims 68-121 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of co-pending application 17/896483.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a formulation of GHB in use for treating narcolepsy, or a symptom thereof comprising immediate release and modified release portions suitable for administration only once nightly, wherein administration of a single 6 g dose of the composition with divalproex sodium ER at steady-state results in an approximate 18% increase in AUC, with a 90% confidence interval (CI) within a 80-125% bioequivalence range, relative to administration of a single 6 g dose of the composition without divalproex sodium ER. The claims of co-pending application also recite that the GHB comprises 3.0 g to 12.0 g of sodium oxybate. The claims of the application are silent about PK profiles when compared concomitant administration of the composition and divalproex sodium with administration of the composition in the absence of DVP. However, they recite the same composition as claimed, thus such PK profiles and intended results are inherent as products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Accordingly, the compositions of the application would necessarily provide the claimed PK profiles including Tmax and Cmax and AUC0-last /AUCinf  and the intended results of concomitant administration of the GHB composition with divalproex sodium (i.e., resulting in a less than 25% mean increase in systemic exposure to the GHB composition and no reduction in safety or efficacy to a patient following concomitant administration) necessarily occur when the GHB composition and DVP concomitantly administered. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, the dosage of DVP recited in claims 76-77, 94-95 and 112-113 does not further limit the claimed composition because the claimed composition does not require the presence of DVP and the dosage limitation of DVP only relates to the intended results. As to claims 83-84, 101-102, and 119-120, the composition of the application does not include risk evaluation and mitigation strategy (REMS) program instructions or monitoring instructions for drug-drug interactions with gamma- hydroxybutyrate (GHB) and divalproex sodium (DVP). Also, it should be noted that the claim is addressed as being drawn to an article comprising an old composition, the instructions on the insert bear no patentable weight with regard to double patenting. See MPEP § 2112.01:  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant' s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
		As such, the instant claims 68-121 are anticipated by the claims of the patent, or would have been obvious over the claims of the patent. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611